Citation Nr: 0611487	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-16 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for plantar fasciitis.  

5.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The appellant is a veteran had active service from January 
1966 to March 1988.  This case is before the Board of 
Veterans' Appeals (Board) from a Portland, Oregon, Department 
of Veterans' Affairs (VA) Regional Office (RO) January 2003 
rating decision.  The veteran was afforded a personal hearing 
before a Decision Review Officer (DRO) in April 2005.  A 
transcript of the hearing is associated with the claims file.

The veteran indicated at the April 2005 hearing that there 
had been an error in his claim for service connection for a 
shoulder disability.  Specifically, he said he had intended 
to pursue a claim for service connection for right shoulder 
disability not left shoulder disability.  The DRO 
acknowledged the veteran's statement as well as his desire to 
withdraw his appeal on the issue of service connection for 
left shoulder disability.  However, in a supplemental 
statement of the case (SSOC) dated in May 2005, the DRO 
indicated that the appeal was still active because the 
veteran had yet to submit a withdrawal of the claim in 
writing.  For this reason, the Board will also consider the 
claim active and address it on its merits.

In a statement received by the Board in January 2006, the 
veteran argued that a higher rating was warranted for his 
bilateral hearing loss.  The issue of entitlement to an 
increased rating for bilateral hearing loss is referred to 
the RO for appropriate action.

The issue of entitlement to service connection for right 
shoulder disability is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if any action on his part is 
required.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
current disability of the left shoulder, left hip, or right 
hip.  

2.  Plantar fasciitis was not manifested in service; the 
veteran does not have a service connected hip disorder; and 
the preponderance of the evidence is against a finding that 
any current plantar fasciitis is related to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  Service connection for a left shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

2.  Service connection for a left hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

3.  Service connection for a right hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

4.  Service connection for plantar fasciitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156 (a), 3.159, 
3.326(a).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

By letter in June 2002, the RO advised the veteran of the 
essential elements of the VCAA.  He was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claims for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  He was informed of the 
evidence that VA had requested.  He was asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the evidence that was needed 
to substantiate his claims.  

The RO's 2002 letter did not specifically tell the veteran to 
provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  In addition, the March 2004 Statement of the Case (SOC) 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  When considering the notification 
letters, the rating decision on appeal, the SOC, and the 
SSOC, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  Moreover, there is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of the claim.  

The January 2003 rating decision, March 2004 SOC, and May 
2005 SSOC collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claims for service 
connection.  These documents also advised him of the evidence 
of record, adjudicative actions taken, and of the reasons and 
bases for denial. 

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although full 
notice was not provided prior to the initial adjudication of 
these claims, the veteran had ample opportunity to respond, 
supplement the record, and participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.  See May 2005 SSOC.  

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (Vet App. Mar. 3, 2006), 
which held that the VCAA notice requirements apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Here, the veteran was not properly 
notified of elements numbered 4 and 5.  However, he is not 
prejudiced by the lack of such notice, as it becomes 
significant only when there is a grant of compensation (and 
not when, as here, there is a denial). 

The veteran's service medical records are on file as well as 
treatment records from Dr. W. and Lifetime Health Clinic.  He 
has not identified any pertinent records that remain 
outstanding.  In this regard, an October 2004 VA examination 
report made reference to computerized medical records from 
the Rosenberg VA Healthcare System (VAHS) that were reviewed 
(and apparently did not contain pertinent information).  As 
the veteran has not alleged that he receives VA treatment for 
the non-service connected disabilities at issue herein, the 
Board finds there would be no useful purpose served in 
obtaining these records (to confirm they indeed contain 
nothing relevant).  The veteran was afforded a VA examination 
in December 2002 for purpose of determining the nature and 
etiology of his claimed disabilities.  The Board finds that 
VA's duties to notify and assist are met.

Factual Background

Service medical records show that in October 1967 the veteran 
was seen for complaints of right ankle pain.  He reported 
that he was attacked by a large dog, and had defended himself 
by kicking the dog with the flat of his foot.  X-rays showed 
a possible fracture.  Treatment was with ice packs and a boot 
cast.  There are no subsequent treatment records pertaining 
to complaints, treatment, or diagnosis of a disability of the 
feet, to include plantar fasciitis.  An examination report 
dated in July 1968 does not mention complaints of foot pain, 
and the veteran's feet and lower extremities were noted to be 
normal.  Examination reports dated in December 1974 and March 
1988 also indicated that the veteran's feet and lower 
extremities were normal.

In July 1972, the veteran was involved in a motor vehicle 
accident.  He said he was thrown from the car and that he 
struck his "left" shoulder.  The area was painful.  X-rays 
were negative for fracture.  Following physical examination 
the impression was superficial bruises and muscle spasm.  The 
upper extremities were normal on examinations in December 
1974 and March 1988.  

Service medical records also note treatment for complaints of 
low back and bilateral hip pain.  In July 1984, the veteran 
was seen at an orthopedic clinic for complaints of severe low 
back pain.  He described a severe hot poker like sensation 
that ran down the posterior aspect of the right lower 
extremity.  Examination revealed a lateral shift to the left.  
He also experienced difficulty with plantar flexion of the 
right foot and straight leg raising on the right.  

The veteran was evaluated in August 1984 for his complaints 
of chronic low back pain by the rheumatology clinic at 
Bethesda Naval Hospital.  In addition to experiencing low 
back pain for the past 10 years, he indicated that his wife 
had noted an asymmetry in the length of his pants cuffs.  He 
also said that he had developed a "list" while walking.  
The examiner observed that there was a half-inch scoliosis to 
the right in the mid-thoracic spine.  There was also a slight 
compensatory pelvic tilt.  The iliac crest was a half-inch 
higher on the right.  The impression was "right-sided low 
back pain, slowly resolving" and "spinal scoliosis 
slight."  Subsequent treatment records, to include a March 
1988 service discharge examination report, refer to continued 
complaints of low back pain.  No additional findings were 
made with regard to the hips.

In support of his claim, the veteran submitted a report from 
a podiatrist, Dr. W.  The veteran was seen in May 2001for a 
two month history of left heel pain.  The pain had increased 
over the past two weeks.  The veteran made no reference to 
his military service.  X-rays showed mild degenerative 
changes over the dorsal midfoot of the left foot.  Following 
a physical examination, the assessment was plantar fasciitis, 
left foot.  A LowDye strapping was applied to the foot.  The 
veteran was seen the next week and noted to have experienced 
significant improvement.  

On December 2002 VA examination the veteran provided a 
history of injuring his low back in service.  He indicated 
that he sustained a left shoulder dislocation and a right 
ankle fracture in service.  He had experienced no problems 
with his left shoulder since the 1970s.  Similarly, he stated 
that his right ankle fracture had healed with no further 
symptoms.  He reported having some heel pain in the past.  
His arch, toes,  midfoot, and forefoot were all okay.  He 
indicated that his low back and hip pain were his most 
significant orthopedic problems.  A detailed physical 
examination was conducted, and x-rays were taken.  The 
assessment was history of left shoulder dislocation with no 
underlying current disability identified.  The examiner 
stated that the veteran's hip joints were normal on 
examination, and the complaint of hip pain in service and 
postservice, which was totally in the buttock area, was 
"referred pain from the low back plus chronic muscular 
strain."  The veteran was observed to have had some pain in 
the heels in the past, but that his feet were otherwise okay.  
The examiner indicated that the previous heel symptoms were 
due to occasional episodes of plantar fasciitis.

At his April 2005 personal hearing, the veteran argued that 
he suffered from a bilateral hip disability that was unique 
from his service connected back disability.  He asserted that 
a separate, compensable evaluation should be assigned for his 
hip pain/disability.  He stated that his service medical 
records clearly documented that he had a pelvic tilt.  He 
noted that the pelvic tilt was diagnosed following an 
examination at Bethesda Naval Medical Center.  With respect 
to his feet, the veteran said his bilateral plantar fasciitis 
did not necessarily have its onset in service.  Rather, he 
maintained that his plantar fasciitis was caused by his hip 
disability, which was caused by his back disability.  
Finally, the veteran testified that he did not currently 
suffer from a disability of the left shoulder.  He asserted 
that he had injured his right shoulder in service, and that 
the reference to his left shoulder in his service medical 
records was an error.

Analysis

Service connection is warranted when the evidence shows that 
a current disability resulted from an injury or disease 
incurred or aggravated in active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 3.304.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In addition, if a 
condition is not shown to be chronic, then generally a 
showing of continuity of symptomatology and competent 
evidence relating the present condition to that 
symptomatology are required.  Id.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
See also Hickson v. West, 13 Vet. App. 247 (1999).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  38 C.F.R. § 3.310(a); 
Allen v Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Left shoulder, left hip, and right hip

The threshold requirement that must be addressed here (as in 
any claim seeking service connection), is whether there is 
competent evidence that the veteran has the disability for 
which service connection is sought.  Service connection is 
limited to cases where disease or injury in service resulted 
in disability.  38 U.S.C.A. § 1110.  In the absence of proof 
of a present disability there is no valid claim of service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

There is absolutely no competent evidence that the veteran 
has a disability of the left shoulder or hips.  The Board 
recognizes the fact that service medical records document the 
veteran's reported "left shoulder" injury in July 1972.  
However, the December 2002 VA examination did not identify 
any disability of the left shoulder.  Indeed, the veteran 
testified in April 2005 that he did not have a disability of 
the left shoulder.  He said the claim for left shoulder 
disability had been made in error.  He argued that he had in 
fact injured his right shoulder in 1972.  [In that regard, it 
is noteworthy that he has not withdrawn in writing his appeal 
in the matter regarding left shoulder disability (as he 
indicated he would).  The matter of service connection for a 
right shoulder disorder is being remanded.]

With respect to his claimed hip disabilities, consideration 
has been given to the fact that the August 1984 rheumatology 
examination observed the veteran as having a pelvic tilt, 
which resulted in the iliac crest being a half-inch higher on 
the right.  A disability of the hip was not diagnosed.  
Rather, his complaints of hip pain were found to be a symptom 
of his low back disability, which included slight spinal 
scoliosis.  A similar assessment was made in the December 
2002 examination report.  The VA examiner clearly indicated 
that the veteran's hip joints were normal.  He stated that 
the veteran's complaints of hip pain in service and post 
service, which was totally in the buttock area, was 
"referred pain from the low back plus chronic muscular 
strain."  It must be noted that pain alone, without a 
diagnosed or underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  The veteran has not submitted any competent 
evidence demonstrating that he has a separate and distinct 
disability of the hips.  His lay testimony/opinion alone is 
not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Without any competent evidence that the veteran now has a 
disability of the left shoulder, left hip, or right hip, the 
initial threshold requirement that must be satisfied to 
substantiate a service connection claim is not met, and these 
claims must be denied.

Plantar fasciitis

The veteran contends that he currently suffers from bilateral 
plantar fasciitis.  He initially claimed that his foot 
disability was the result of an ankle injury he suffered 
during his active service.  However, at his April 2005 
hearing, he posed the alternate theory that his plantar 
fasciitis was due to having to compensate for his bilateral 
hip disability.  

The veteran's service medical records do not mention any 
findings of complaints, treatment, or diagnosis of chronic 
foot pain.  There is the one treatment record in October 1967 
that documents the veteran's complaints of right ankle pain.  
However, there are no additional records showing complaints 
of foot pain (plantar fasciitis) between the 1967 injury and 
the veteran's service discharge in March 1988.  Examination 
reports dated in October 1968, December 1974, and March 1988 
all indicated that the veteran's feet were normal.  In fact, 
the first evidence of complaints of foot pain is not until 
2001, which 13 years post-service and 34 years after the 
right ankle complaints noted in service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Further, the veteran has provided no competent 
evidence of a link between his plantar fasciitis and active 
military service.  The reports from Dr. W. are silent in this 
respect.  Consequently, service connection for plantar 
fasciitis on a direct basis is not warranted.  

To the extent that the veteran seeks service connection for 
bilateral plantar fasciitis as secondary to bilateral hip 
disability, the appeal must be terminated or denied as a 
matter of law because service connection has not been 
established for disability of the left and/or right hip.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  Regardless, the veteran has proffered no opinion that 
relates his plantar fasciitis to a hip or low back 
disability.  His own opinion in this matter is not competent 
evidence.  See Espiritu, supra.  


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a left hip disability is denied.

Service connection for a right hip disability is denied.

Service connection for plantar fasciitis is denied.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement (NOD) and completed by a 
substantive appeal after a SOC is furnished to the veteran.  
In essence, the following sequence is required:  There must 
be a decision by the RO, the veteran must express timely 
disagreement with the decision (by filing the NOD within one 
year of the date of mailing of notice of the RO decision), VA 
must respond by explaining the basis of the decision to the 
veteran (in the form of a SOC), and finally the veteran, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203 (2005).

In a statement received by the RO in May 2004, the veteran 
indicated that he wished to pursue a claim for service 
connection for right shoulder disability.  He echoed his 
contentions on this issue during his April 2005 personal 
hearing.  In August 2005, the RO issued a rating decision 
that denied service connection for right shoulder disability, 
finding that the veteran's service medical records were 
absent any findings of complaints, treatment, or diagnosis of 
a right shoulder injury.  In a statement initially received 
by the Board in December 2005, the veteran submitted a 
statement expressing disagreement with the August 2005 
decision.  He provided argument as to why he thought his 
claim should be granted.  The Board interprets this statement 
as a NOD with the August 2005 rating.  Ordinarily, an NOD 
must be filed with the VA office from which the veteran 
received notice of the determination being appealed, unless 
as in this case, the case had been transferred to another VA 
office, in which case the NOD must be filed with the office 
having jurisdiction of the records.  See 38 C.F.R. § 20.300.  
Here, the RO has not yet had the opportunity to issue the 
veteran a SOC.  Under Manlincon v. West, 12 Vet. App. 238, 
240 (1999), when this occurs the Board must instruct the RO 
that this issue remains pending in appellate status (see 38 
C.F.R. § 3.160(c)) and requires further action. See 38 
U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is 
noteworthy that this claim is not before the Board at this 
time, and will only be before the Board if the veteran files 
a timely substantive appeal.

Accordingly, the case is REMANDED for the following action:

The RO should issue an appropriate SOC in 
the matter of entitlement to service 
connection for a right shoulder 
disability.  The veteran must be advised 
of the time limit for filing a 
substantive appeal, and that in order for 
the Board to have jurisdiction in this 
matter he must submit a timely 
substantive appeal.  If he timely 
perfects the appeal, this matter should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The purpose of this remand is to fulfill the requirements of 
the Court in Manlincon, supra.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that 



all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


